Citation Nr: 0911376	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to March 
1967.

In a May 1991 decision, the RO denied the Veteran's claim for 
service connection for PTSD.  Although notified of the 
denial, the veteran did not initiate an appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision in 
which the RO denied the claim for service connection for PTSD 
on the merits.  The Veteran filed a notice of disagreement 
(NOD) in October 2003, and the RO issued a statement of the 
case (SOC) in June 2004.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in July 2004.

In May 2008, the RO continued the denial of the claim for 
service connection for PTSD (as reflected in a supplemental 
SOC (SSOC)).

In January 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

While, as indicated above, the RO considered the claim for 
service connection on the merits, and not as a request to 
reopen the previously-denied claim,   the Board points out 
that regardless of what the RO has done, the Board must first 
address the question of whether new and material evidence to 
reopen the claim has been received, because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Given the above-and in view of the 
Board's favorable disposition on the claim to reopen-the 
Board has characterized the appeal as encompassing the two 
mattes set forth on the title page.

The Board's decision reopening the claim for service 
connection for PTSD is set forth below.  The matter of 
service connection for PTSD, on the merits, is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the Veteran's claim for 
service connection for PTSD has been accomplished.

2.  In a May 1991 decision, the RO denied the Veteran's claim 
for service connection for PTSD; although notified of the 
denial in June 1991, the veteran did not initiate an appeal..

3.  New evidence associated with the claims file since the 
May 1991 denial of the claim for service connection for PTSD 
includes relevant official service department records not 
previously considered.  


CONCLUSION OF LAW

As evidence received since the RO's unappealed May 1991 
denial includes service records not previously considered, 
the criteria for reconsideration of the claim are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the petition to reopen the 
claim for service connection for PTSD, the Board finds that 
all notification and development actions needed to fairly 
adjudicate this aspect of the appeal  have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f).  

The Veteran's initial claim for service connection for PTSD 
was denied in a May 1991 rating decision, due in part to the 
absence of a verified in-service stressor.  Although notified 
of the denial in June 1991, the Veteran did not initiate an 
appeal.  Instead, he filed another claim in March 2003.  

Typically, the fact that the Veteran did not appeal the May 
1991 rating decision would render the decision final as to 
the evidence then of record, and not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  Under such circumstances, VA 
could only reopen and review such claim if new and material 
evidence is submitted by or on behalf of a veteran.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

However, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding the 
requirement that new and material evidence must first be 
received.  38 C.F.R. § 3.156(c).

In this case, additional, relevant evidence associated with 
the claims file since the May 1991 decision includes official 
service department records obtained by the RO, which are 
pertinent to the matter of verification of a stressor event.  
As, pursuant to 38 C.F.R. § 3.156(c), these additional 
service records received require reconsideration of the claim 
for service connection, analysis of the claim in light of 
38 C.F.R. § 3.156(a) is unnecessary.  [The Board further 
notes, parenthetically, that if the reconsidered claim is 
ultimately granted all or in part on the basis of the 
additional service records received, the effective date of 
such award is the date entitlement arose, or the date of 
receipt of the previously denied claim, whichever is later.  
See 38 C.F.R. § 3.156(c)(iii)(3)].


ORDER

The request to reconsider the claim for service connection 
for PTSD is granted.




REMAND

The Board finds that further RO action on the claim for 
service connection for PTSD, on the merits, is warranted.

Initially, the Board notes, as indicated above, that  the 
criteria for service connection for PTSD is set forth in  38 
C.F.R. § 3.304(f).  In  March 2002, that regulation was 
amended, effective March 7, 2002, with respect to claims 
based on personal assault.  See 67 Fed Reg. 10330- 10332 
(March 7, 2002); 38 C.F.R. § 3.304(f)(3) (2008).

The Veteran contends that, in or around August 1964, he was 
sexually assaulted by two other soldiers, one of whom was his 
immediate superior.  He testified that he did not report the 
event and started drinking to cover up the way he was 
feeling.  This resulted in getting in a lot of trouble as far 
as not reporting for duty on time, going AWOL, fighting, and 
otherwise not doing his job correctly.  As the Veteran has 
not contended that he engaged in combat with the enemy,  and 
his claimed stressors are not associated with any purported 
combat, his  lay statements, alone, are insufficient to 
establish the occurrence of his stressors; rather, 
corroborating evidence is needed to support the claim for 
service connection.  See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 
2002).

The Veteran's service records reflect no treatment for 
injuries sustained following the alleged sexual assault.  
However, cases involving allegations of a personal assault-
to include sexual assault-fall  within the category of 
situations in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the Veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  The 38 C.F.R. § 3.304, as well as  
VA's Adjudication Procedure Manual, M21-1, set forth 
alternative sources of establishing the occurrence of a 
stressor involving personal assault.   See 38 C.F.R. § 
3.304(f)(3).  See also  M21-1, Part III, 5.14(d).  In a 
February 2008 letter, the RO advised the Veteran of 
alternative sources of supporting evidence.  

The Board notes, however, that the additional service records 
received in April 2008 comprise the Veteran's Navy Personnel 
File.  These documents reflects  instances of non-judicial 
punishment for various offenses from 1964 to 1966.  The Board 
points out that evidence of behavior changes -to include, but 
not limited to-a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes-following the claimed assault is one 
type of relevant evidence that may be found in these 
alternative sources of evidence.  Id. 

Moreover, 38 C.F.R. § 3.304(f)(3) provides that VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether the 
evidence indicates that a personal assault occurred.  .Given 
all of the foregoing, the Board finds that such an opinion 
would be helpful in resolving the claim for service 
connection for PTSD, on the merits.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159. .  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: 
The Board acknowledges the Veteran's indication, during his 
January 2009 Board hearing, that he is an employee of VA, and 
that he works at the VA Medical Center (VAMC) in West Los 
Angeles.  Therefore, the examination noted above should be 
conducted a VA medical facility other than the West Los 
Angeles VAMC.  

Hence, the RO should arrange for the Veteran to undergo VA 
examination(s) at an appropriate VA medical facility (other 
than the West Los Angeles VAMC).  The veteran is hereby 
advised that a failure to report to the  scheduled 
examination, without good cause, shall  result in denial of 
the reopened claim.  See 38 C.F.R. § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the West Los 
Angeles VA Medical Center (VAMC) dated through May 2008, as 
well as records from the Culver City Vet Center, through 
November 2003, and miscellaneous records from the Gardena Vet 
Center dated in January 2004 and December 2009.  A VA Form 
21-4138 received in February 2006 indicates ongoing treatment 
at all three facilities.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding psychiatric  treatment records 
from the aforementioned VA facilities,  following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

Further, to  ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim for 
service connection for PTSD.  The RO's notice letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full compliance with the 
VCAA and its implementing regulations.  Hence, in addition to 
the actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim addressed herein.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
records of psychiatric evaluation and/or 
treatment from the West Los Angeles VAMC 
(from May 2008 to the present); and  from 
the Culver City and Gardena Vet Centers 
(from March 1967 to the present).,  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for PTSD  that is 
not currently of record.  

The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit-to include 
alternative sources of evidence to 
corroborate the occurrence of the 
veteran's claimed in-service personal 
assault, as set forth in 38 C.F.R. § 
3.304(f)(3) (2008) and the VA Adjudication 
Procedures Manual (M21-1), Part III, 
paragraph 5.14(d)).  

 The RO's letter should also clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3  The RO should assist the Veteran in 
obtaining any additional evidence for 
which necessary authorization has been  
furnished,  following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
VA examination, by a psychiatrist, at an 
appropriate VA medical facility (other 
than the West Los Angeles VAMC).  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include psychological testing) 
should be accomplished (with all findings 
made available to the psychiatrist prior 
to the completion of his/her report), and 
all clinical findings should be reported 
in detail.

In reviewing the Veteran's claims file, 
the examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
assault alleged by the Veteran to have 
occurred during active service and offer 
an opinion as to the clinical 
significance, if any, of such evidenced 
changes.  The examiner should then express 
an opinion as to whether it is at least as 
likely as not (i.e., there is a  50 
percent or greater probability) that any 
in-service stressful experience(s) 
described by the Veteran occurred.

If the examiner determines that the 
claimed in-service assault occurred,  then  
he or she should make a determination as 
to whether the Veteran currently  has PTSD 
as a result of the stressor event.  The 
examiner is instructed that only the 
specifically corroborated in-service 
stressful event may be considered for the 
purpose of determining whether exposure to 
such an in-service event has resulted in 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the examiner should also 
comment upon the link between the current 
symptomatology and the Veteran's verified 
stressor.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the  conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7..  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for PTSD.  If the veteran 
fails, without good cause, to report to 
the scheduled examination , in 
adjudicating the reopened claim, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should  adjudicate the claim, on 
the merits,  in light of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


